Title: To John Adams from François Adriaan Van der Kemp, 3 August 1808
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 3 Aug. 1808

I can not express in words the livelÿ Satisfaction I enjoy’d in receiving your favour of the 25th of april. It was Some time, before I observed, that it was more than three months old. From where does this originate. Is the correspondence of an Insignificant, forgotten western Inhabitant an object of alarm? but it can not be poor V. d kemp at whom these reptiles aim—they gnaw with rancour at a mere illustrious object—but god be praised—they can not hurt Him. I Suppose—the crime is perpetrated in Massachusetts—Look at the inclosed Sealing—It is from you? The Letter—which you mentioned of unanswered—never reached me—It appears you are persuaded of it—and so you ought to be—knowing—who I am I do not recollect that I wrote you since the 17th of march I had answered before that of apr. 23 1807, the last, I was honoured with—and wrote, if I am not mistaken, again in Nov. or Dec. Your Sudden Silence was Strange in my eÿe, but would not have prevented—mÿ writing at decent intervals—tho I Should have considered it becoming—not to importune you too much—I was confident you could not forget me—and your advancing age might prevent your regular answer—it was enough for me—that you remained my friend! This is Something highly valuable indeed—but after the loss of J. Luzac—less could not Satisfy me.
This odious transaction remembers me a Similar accident, the first year of my arrival in America. I corresponded with my friend P. Vreede, late of the Dutch Directorÿ, then at Laer, in Brabant—at the period of the first Braband revelotion. Government intercepted all Letters of anÿ Suspicious nature—mine Shared that fate. After Some months Vreede went to the Burgomaster, told him, there were Letters for him—as he longe since had expected some, The Burgomaster made confession “but it were only Suspicious Letters! written in a mysterious waÿ—and dated from Esopus! which alone denoted, that other things were Said, and others understood” deliver me Soon these Letters from my friend: good god! Burgomaster—Esopus is a village 3000 miles from here on the American Continent—my friend not even thinks upon your miserable revolution.
I never received that Letter you mention, in which you asked Some information, with regard to my worthy friend de Gyselaer. “Cornelis de Gyselaer—late Pensionarÿ of Dordrecht—Leÿden”. I know no other titles of him. he chose, to fix his domicilium at Leyden—to enjoy the Societÿ of Luzac; and D. van Halteren—both no more—from time to time he Spent a part of the Summer Season at Brussels—So Mr Blok of Enckhuisen, who visited me lately, informed me—I hope not, my information comes too late. He enjoy’s otium cum dignitate—how few like him are remaining! his private Station is a more exalted dignitÿ—than the great cross of any order could bestow upon him—It would give him an additional value in his own eÿes—could I have him informed—that he was yet remembered by John Adams!
Since a year my Dutch Correspondence is entirely Kept—no Letters—from france or Holland reach us—It is—as if everÿ one was dead—ere long, it may be So with me—a French Correspondent warns me—in closing his correspondence for the present, that every Letter is opened—even those, which are Sent for Holland—and examined—and often kept back, tho. in appearance—insignificant.
Ships! Ships! yes Sir! with them—with a Squadron of 16 men of war and an adequate number of frigates, America Should have now dictated to the Belligerent powers in the place of being the Scorn and derision of Europe. No navÿ can endanger our Libertÿ—a Standing armÿ must sooner or later become its bane—and its encrease, beyond what imperious necessity commands, must be viewed with a jealous eye by every lover of his Countrÿ.
One of mÿ friends—an European of distinguished military talents highly recommended—applied to the President—a few months past—and from him to the Secretary of the Armÿ—The first insinuated—“that Both houses had resolved not to employ any foreigner”—but received him with great politeness—the secretary told him—“we Americans were thoroughly enough acquainted with Tactics” (the proposal was to erect a Corps Artillerie legere) but by an bÿ he asked him “how the canon was managed on a horse?”—I hope the Secretary was misunderstood, by want of mÿ friend—but—I must honestly confess, that I am induced to believe—my friend’s observation—after having Seen the Museum at Philadelphia, is not altogether unfounded “J’ai vu le Mammoth: quel animal! quel grandeur! imaginéz vous Monsieur! Je fus tenté de faire une comparaison entre cet animal, et le Sage Secretaire d.l.g. mais je trouvais, que le dernier gagnerait le prix."
I intended to touch another Subject—a wish—that as President you would honor our friend Luzac—with a few words—if it is not against the Rules of your Academÿ—what man deserves better your Panegyric—and naked truth would make a verÿ Sublime one, and could not be but highly affectionate, if pronounced by his admiring friend—but I leave it to your consideration—I can not continue being overwhelmed with thoughts—thro the perusal of the last tidings from Spain—alas! poor Bourbons, The Austrian Emperor and Russian Alexander ought to ask every morning their Chamberlain’s—if they are yet Emperors? impenetrable are the ways of Providence—they are however wise and good—Let us adore—and Silently wait the issue—Continue to favour me with your friendship, that I may enjoÿ the heartfelt Satisfaction, of continuing mÿ assurance, that I remain with the highest respect / your obliged—and devoted / friend

Fr. Adr. vanderkemp